         Case 1:20-cr-00500-JGK Document 101 Filed 08/10/21 Page 1 of 2
                                          U.S. Department of Justice
[Type text]
                                                       United States Attorney
                                                       Southern District of New York

                                                       The Silvio J. Mollo Building
                                                       One Saint Andrew’s Plaza
                                                       New York, New York 10007


                                                       August 10, 2021

BY ECF AND EMAIL
Hon. John G. Koeltl
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:     United States v. Arthur Hayes, et al., 20 Cr. 500 (JGK)

Dear Judge Koeltl:

      The Government writes in advance of the conference currently scheduled for 3:00 p.m. on
Wednesday August 11, 2021 to provide a Court with an update on the status of the Government’s
document collection and production as it relates to the motions before the Court.

         With respect to the files of the CFTC, 1 as the Government noted in its response to the
defendants’ CFTC discovery motion, and in order to assist in the preparation of the defense, the
Government has voluntarily requested from the CFTC: “(1) any documents obtained from third
parties (including, in an abundance of caution and to avoid missing any materials, documents that have
already been produced to the USAO); and (2) the CFTC’s notes or memoranda of witness interviews,
including CFTC interviews of Witness-1 and any other witnesses.”

         The CFTC has agreed to provide the Government with documents it obtained from third
parties, and is preparing a hard drive to provide the USAO. The Government understands from its
conversations with the CFTC that the vast majority of these materials are BitMEX corporate records
or other third-party documents that were previously provided to the USAO (and re-produced to the
defense in discovery in this case). However, those materials are being re-produced in full to the USAO
in an abundance of caution. The CFTC estimates that the hard drive of these materials will be delivered
to the USAO on Thursday August 12, 2021. The Government will then process the materials and
produce them promptly to the defense. The CFTC is still awaiting a decision from its foreign
regulatory counterparts in the Seychelles, Hong Kong, and Bermuda on whether it may provide the
USAO with access to the small number of documents that it obtained from those regulators. Here,
again, the USAO understands from the CFTC that the vast majority of these documents are BitMEX
corporate records.

        The CFTC has also agreed to provide the USAO with notes and memoranda of the witness
interviews it conducted without the USAO’s involvement as part of its parallel investigation, including
for Witness-1 and other witnesses. The CFTC is reviewing those materials for work product and

1
  The abbreviated terms used herein have the same meaning are defined in the Government’s
response brief.
          Case 1:20-cr-00500-JGK Document 101 Filed 08/10/21 Page 2 of 2

                                                                                                Page 2


privilege, and estimates that it will have the materials ready to produce to the USAO in the next two to
three weeks. Once it receives these witness statements, the Government will review them for any
Brady material, which the Government will disclose promptly to the defense. If and when the
Government determines that it intends to call any of the witnesses at trial, the Government will produce
3500 and Giglio material from the witness statements consistent with its discovery obligations.

        The Government also provides the following update on the Witness-1 Devices. With respect
to the Witness-1 Hard Drive, the Government is in the process of producing to the defense all but seven
unique files (two copies of each, for a total of fourteen files) from the Hard Drive. Those files include
personal information, including medical information and personal financial information, relating to
Witness-1 and Witness-1’s family members. These documents are not BitMEX corporate records and
do not reflect any Rule 16, Brady, 3500, or Giglio material. Otherwise, the entirety of the Hard Drive
will be produced to the defense. As noted in the Government’s response to the Witness-1 Device
motion, the Government first identified materials deemed responsive to the Government’s search
warrant for the Hard Drive. At the request of the defense, in order to facilitate the defense’s trial
preparations, the Government has coordinated with counsel for BitMEX and Witness-1 to obtain
consent to this broader production of materials from the Hard Drive, consisting of everything but the
fourteen Witness-1 personal files described above. These materials will be produced to the defense in
the next few weeks. The Government expects to produce the set of materials deemed responsive to
the search warrant within the next week.

        With respect to the Witness-1 iPhone 6s, as described in the Government’s response to the
Witness-1 Device Motion, the Government has already produced to the defense those materials deemed
responsive to the Government’s search warrant. On August 9, 2021, the Government made a
supplemental production of any materials relevant to BitMEX, even if not responsive to the search
warrant. The Government intends to make a final supplemental production of materials that could be
used to impeach Witness-1 or any other Government witness within the next week.


                                                              Respectfully submitted,


                                                                 AUDREY STRAUSS
                                                                 United States Attorney


                                                        By:      /s/
                                                                 Samuel Raymond
                                                                 Jessica Greenwood
                                                                 Assistant United States Attorneys
                                                                 Southern District of New York
                                                                 (212) 637-6519/1090
